Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites inter alia “….determining at least one indication mapped to at least one configuration of the first subset of system information wherein the at least one indication includes a value tag configured to allow a UE to determine whether it has to obtain the second subset of information;..”
highlighted limitation, and therefore not allowing one skilled in the art to make and use the invention as intended, thus claim 1 is rejected accordingly.
	Claims 17 and 30 recite similar limitations to claim 1 and therefore rejected for same reasoning’s as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-10,18-21,23-25 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2018/0192344 A1) in view of Zhang et al (US 2016/0353510A1) hereinafter as Zhang, further in view of Amerga et al (US 2009/0316603 A1) hereinafter as Amerga.

	Regarding claim(s) 1, Feng discloses a method and system of communication for an apparatus (see Fig(s). 1-4 a method of communications in wireless system, abstract), comprising: 
maintaining a set of system information comprising a first subset of system information and a second subset of system information (Fig(s). 1-2, maintaining a first carrier subset to a carrier and  a second carrier subset of system information, see step S210, see also ¶ 8-11); 
determining at least one indication mapped to at least one configuration of the first subset of system information (a first configuration information may include a carrier index, center frequency index or bitmap indicating the carrier of the second carrier subset see ¶ 33-34); 
broadcasting the at least one indication (the system information may be sent through multiple carriers in the preset carrier set S, or is sent by a certain carrier selected from the preset carrier set S, the system information may be sent in form of broadcast signaling, see ¶ 80, 83); and 
sending the second subset of system information in a unicast transmission on a directional mmW beam ( see Fig(s). 5, S510, sending the second subset of system information a base station notifies the terminal that a service carrier(s) is(are) changed from the first carrier subset A to a second carrier subset B see ¶ 102).
Feng fails to disclose unicast transmission on a directional mmW beam.
Zhang discloses unicast transmission on a directional mmW beam (see Fig(s).  1-2, ¶ 3, 25, 40-41 which illustrates unicast directional beams from base stations 202 to UE’s).
Directional beams allows for focused transmission with higher antenna gains and therefore farther range and better reception.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Zhang within Feng so as to enhance overall network performance by allowing for higher antenna gains.

Amerga discloses a value tag configured to allow a UE to determine whether it has to obtain the second subset of information (see Fig(s). 4, Node B 410 can be configured to provide internal value tags 434 …iin respective blocks 432 of system information. Based on value tags 434, a value tag analyzer 422 of UE 420 can determine at the time of reception of a particular block 432 whether or not the contents of that block 432 have changed and therefore need to be processed, see ¶ 60). Updating  system information based on subset modifications for a given time frame increases network performance by not acquiring all of the system information and thereby improving power efficiency and performance for the UEs.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Amerga within Feng, so as to enhance overall network performance by not acquiring all of the system information and thereby improving power efficiency and performance for the UEs.

Regarding claim(s) 2, Feng discloses wherein the determination of the at least one indication comprises: identifying a plurality of configurations of the first subset of system information; and identifying, for each of the plurality of configurations, a corresponding indication for that particular configuration (see ¶ 79, the signaling may include first configuration information indicating the carrier(s) of the second carrier subset B. Multiple designs may be adopted for the first configuration information ).
claim(s) 3, Feng discloses wherein the at least one indication is broadcast via a physical broadcast channel (¶ 27-28, one of a broadcast channel, DCI in a CSS of a PDCCH).

Regarding claim(s) 4, Feng discloses wherein the determination of the at least one indication comprises: generating the at least one indication as a random number (¶ 12, a terminal starts keeping the connection on the carrier of the second carrier subset from a subframe n+N according to the signaling, wherein N may be a positive integer, N may be a constant; or N may be determined according to a predetermined rule; or N may be configured by the base station thus a random number).

Regarding claim(s) 5, Feng discloses wherein the determination of the at least one indication comprises: generating the at least one indication as a function of a list of configurations of system information (see ¶ 80, The base station preconfigures the preset carrier set S [S.sub.0, S.sub.1, . . . , S.sub.M-1] through broadcast information or high-layer signaling, each sub is considered a list of configurations.).

Regarding claim(s) 7, Feng discloses wherein: the first subset of system information comprises: at least one non-cell-related parameter, at least one PLMN identifier, physical configuration information, or any combination thereof; and the second subset of system information comprises: access class barring information, a cell identifier, a cell selection parameter, a cell reselection parameter, a physical layer configuration for random access, physical layer configuration information for paging, a 

Regarding claim(s) 8, Zhang discloses after broadcasting the at least one indication, establishing a connection with a user equipment (UE), wherein the second subset of system information is sent to the UE via unicast signaling over the connection (see Fig(s). 1, a unicast transmission beams 124, 125, 126 etc for connection with UEs 105, 106). Reasons for combining same as for claim 1.

Regarding claim(s) 9, Zhang discloses wherein the at least one indication indicates whether the at least one configuration is valid (see abstract, ¶ 8 and thru out the ref.. UE not receiving the signal (failure) is interpreted similar to invalid reception of information). Reasons for combining same as for claim 1.

Regarding claim(s) 10, Feng discloses sending to a user equipment an indication of a mapping of the at least one indication to the at least one configuration of the first subset of system information (see ¶ 81, the preset carrier set S includes 8 elements [S.sub.0, S.sub.1, . . . , S.sub.7], and if the first configuration information is set to be [1, 0, 0, 0, 0, 1, 0, 0]. ).

Claim(s) 11-16 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2018/0192344 A1) in view of Zhang et al (US .

Regarding Claim 11, Arzelier discloses  determining at least one indication mapped to at least one public land mobile network (PLMN); and broadcasting the at least one indication mapped to at least one PLMN (col 4 lines 17-35, a warning indication is interpreted similar to an indication, for broadcasting information which applies to a PLMN base).  Broadcasting a warning indication to all PLMNs provides for updated information to UEs in a continuous manner as the UEs roam about.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Arzelier within Feng, so as to enhance overall network performance and user experience by providing the most up to date information at any given time.

Regarding Claim 12, Arzelier discloses  wherein the determination of the at least one indication mapped to at least one PLMN comprises: identifying a plurality of PLMNs; and identifying, for each of the plurality of PLMNs, a corresponding indication for that particular PLMN (see Fig(s). 1 with plurality of PLMNs 102 within a system 100). Reasons for combining same as for claim 11.

Regarding Claim 13, Arzelier discloses  wherein the identifying of the plurality of PLMNs comprises identifying a plurality of PLMNs associated with a carrier frequency 

Regarding Claim 14, Arzelier discloses  wherein the determination of the at least one indication mapped to at least one PLMN comprises: generating the at least one indication mapped to at least one PLMN as a random number; or generating the at least one indication mapped to at least one PLMN as a function of a list of PLMN identifiers (see Fig(s). 1 with plurality of PLMNs 102 within a system 100, each PLMN has an identifier, see col 5 lines 40-60). Reasons for combining same as for claim 11.

Regarding Claim 15, Arzelier discloses  sending to a user equipment an indication of a mapping of the at least one indication mapped to at least one PLMN to the at least one PLMN (see Fig(s). 1 with plurality of PLMNs 102 and UE 104 communicating within a system 100). Reasons for combining same as for claim 11.

Regarding Claim 16, Arzelier discloses wherein the at least one indication mapped to at least one PLMN is further mapped to at least one physical configuration parameter (see claim 1, whereby a warning configuration notification is one type of physical parameter which includes an PLMN IDs mapped to UEs).  Reasons for combining same as for claim 11.

Regarding Claim 26, Arzelier discloses   maintaining a mapping between indications and public land mobile networks (PLMNs); receiving at least one other 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Arzelier within Feng, so as to enhance overall network performance and user experience by providing the most up to date information at any given time.

Regarding claim(s) 19, Feng discloses receiving the mapping from a network entity (Fig(s). 2, step S210, ¶ 82, see Table 1).

Regarding claim(s) 20, Feng discloses wherein the mapping is preconfigured in the apparatus (Fig(s). 2, step S210 ¶ 80, see Table 1, The base station preconfigures the preset carrier set S [S.sub.0, S.sub.1, . . . , S.sub.M-1] through broadcast information).

Regarding claim(s) 21, Feng discloses wherein the at least one indication is received via a physical broadcast channel (¶ 84-87, the signaling may be carried by at least one of a broadcast channel, DCI in a CSS of a PDCCH).

claim(s) 23, Feng discloses establishing communication with another apparatus according to the at least one valid configuration of the first subset of system information, wherein the second subset of system information is received from the other apparatus after establishing the communication (see ¶ 73-74, preferably, the terminal acquires the system information through the carrier(s) of the second carrier subset B after the first instant T.sub.1.).

Regarding claim(s) 24, Feng discloses determining that system information maintained at the apparatus has changed or has expired; and sending a request for additional system information as a result of the determination (see ¶ 73, the terminal keeps the connection on a carrier(s) of a first carrier subset A, and the base station notifies the terminal that a service carrier is changed from the first carrier subset A to a second carrier subset B on the carrier(s) of the first carrier subset A through specific signaling).

Regarding claim(s) 25, Feng discloses determining that a physical layer configuration has changed or has expired; and sending a request for additional system information as a result of the determination (see ¶ 73, the terminal keeps the connection on a carrier(s) of a first carrier subset A, and the base station notifies the terminal that a service carrier is changed from the first carrier subset A to a second carrier subset B on the carrier(s) of the first carrier subset A through specific signaling).

Claims 17, 18 and 30 recite features similar to claim 1 and therefore rejected for same reasoning’s as claim 1. With Claims 17 and 30 further comprising a memory device; andDocket No. 171014 Customer No. 236967 a processing circuit coupled to the memory device (whereby Feng discloses the same, see ¶ 41-42, see Fig(s). 8 with memory 830 and processor 810),

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose establishing communication with another apparatus associated with the determined at least one PLMN, wherein the second subset of system information is received from the other apparatus after establishing the communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RAJ JAIN/Primary Examiner, Art Unit 2411